             Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 1 of 40



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


   VI TECHNOLOGIES, LLC,

                     Plaintiff,                           Civil Action No. 6:21-cv-00314-ADA

   v.

   LG ELECTRONICS INC. and LG
   ELECTRONICS U.S.A., INC.,                              JURY TRIAL DEMANDED

                     Defendants.



                    LG ELECTRONICS INC.’S ANSWER TO PLAINTIFF’S
                       COMPLAINT FOR PATENT INFRINGEMENT

        Defendant LG Electronics Inc. (“LGEKR”) by and through its undersigned counsel of record

and for its Answer to the Complaint of VI Technologies, LLC (“VI” or “Plaintiff”) herein state as

follows:

                                               PARTIES

        1.      VI is a corporation filed under the laws of the State of Texas, with its principal place of

business at 7800 Washington Avenue, Suite 700, Houston, TX 77007.

        ANSWER: LGEKR lacks knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph 1 and therefore denies them.

        2.      Defendant LG Electronics Inc. [“LGE”] is a corporation organized and existing under

the laws of the Republic of Korea. It has its principal place of business at LG Twin Towers, 128

Yeouidaero, Yeongdungpo-gu, Seoul, South Korea. LGE designs, manufactures, makes, uses, imports

into the United States, sells, and/or offers for sale in the United States LGE smartphones and tablets.

LGE’s smartphones and tablets are marketed, used, offered for sale, and/or sold throughout the United

                                                    1
             Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 2 of 40



States, including within this district.

        ANSWER: LGEKR admits that it is a corporation organized under the laws of South Korea

with a principal place of business at LG Twin Towers, 128 Yeouidaero, Yeongdungpo-gu, Seoul,

07366, South Korea. LGEKR denies the remaining allegations in Paragraph 2.

        3.        Defendant LG Electronics U.S.A. [“LG USA”], Inc. is a corporation organized under

the laws of the State of Delaware. It has a principal place of business at 1000 Sylvan Avenue

Englewood Cliffs, New Jersey 07632. LG USA is a wholly owned subsidiary of LGE and oversees

domesticsales and distribution of LG’s consumer electronics products, including the products accused

of infringement in this case.

        ANSWER: LGEKR admits that LG Electronics U.S.A., Inc. (“LGEUS”) is a corporation

organized under the laws of Delaware. LGEKR admits that LGEUS is a wholly owned subsidiary of

LGEKR. LGEKR further admits that LGEUS imports, sells, and offers for sale LG-branded products

in the United States. LGEKR denies the remaining allegations in Paragraph 3.

                                     JURISDICTION AND VENUE

        4.        VI repeats and re-alleges the allegations in Paragraphs 1-3 as though fully set forthin

their entirety.

        ANSWER: LGEKR repeats and re-alleges its answers to Paragraphs 1-3 of the Complaint.

        5.        LG is subject to this Court’s specific and general personal jurisdiction due at least to

LG’s substantial business in this forum, including (i) at least a portion of the infringements alleged

herein or (ii) regularly doing or soliciting business, engaging in other persistent courses ofconduct, or

deriving substantial revenue from goods and services provided to individuals in Texas and in this

district.

        ANSWER: Paragraph 5 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR does not challenge this Court’s personal jurisdiction in this
                                                     2
            Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 3 of 40



lawsuit. LGEKR denies that it has committed any acts of infringement within this District or any other

district. LGEKR denies the remaining allegations in Paragraph 5.

       6.      Specifically, LG intends to and does business in Texas, directly or through

intermediaries and offers its products or services, including those accused herein of infringement,to

customers and potential customers located in Texas, including in the Western District of Texas.

       ANSWER: Denied.

       7.      LG USA maintains a regular and established place of business in this District, including

at 9420 Research Blvd, Austin, Texas 78759, and a representative office at 9600 Great Hills Trail,

Suite 150W, Austin, Texas 78759. LG USA maintains additional regular andestablished places of

business at 21251-2155 Eagle Parkway, Fort Worth, Texas 76177 and 14901 Beach St, Fort Worth, TX

76177. LG USA may be served with process through its registered agent for service in Texas: United

States Corporation Co. 211 E. 7th Street, Suite 620, Austin, Texas 78701.

       ANSWER: LGEKR is without knowledge or information sufficient to form a belief as to the

truth of the allegation that LGEUS may be served with process through a registered agent at the agent

and address alleged. LGEKR denies that it has places of business at 9420 Research Blvd, Austin, TX

78759; 9600 Great Hills Trail, Suite 150W, Austin, TX 78759; 21251-2155 Eagle Parkway, Fort

Worth, TX 76177; or 14901 Beach St, Fort Worth, TX 76177. LGEKR denies the remaining

allegations in Paragraph 7.

       8.      Venue is proper against LGE pursuant to 28 U.S.C. § 1391(c)(3) because venue is

proper in any judicial district against a foreign corporation. See In re HTC Corp., 889 F.3d 1349,1354

(Fed. Cir. 2018).

       ANSWER: Paragraph 8 contains legal conclusions to which no response is required. To the

extent a response is required and for purposes of this action, LGEKR denies the allegations in

Paragraph 8.
                                                  3
               Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 4 of 40



         9.       Venue is proper against LG USA in this District pursuant to 28 U.S.C. § 1400(b)

because it has maintained established and regular places of business in this District and has committed

acts of patent infringement in the District. See In re Cray Inc., 871 F.3d 1355, 1362- 63 (Fed. Cir.

2017).

         ANSWER: Paragraph 9 contains legal conclusions to which no response is required. To the

extent a response is required and for purposes of this action, LGEKR denies the allegations in

Paragraph 9. Specifically, pursuant to Fed. R. Civ. P. 12(b)(3), LGEKR objects to venue as improper

in this judicial district under 28 U.S.C. § 1400(b) because LGEUS is not incorporated in the State of

Texas, and LGEUS does not have a regular and established place of business in this judicial district.

                                         THE TECHNOLOGY

         10.      VI repeats and re-alleges the allegations in Paragraphs 1-9 as though fully set forthin

their entirety.

         ANSWER: LGEKR repeats and re-alleges its answers to Paragraphs 1-9 to the Complaint.

         11.      For seventeen years, Texas-based VI has been an innovator and industry thought- leader

in mapping software and sensor technologies.

         ANSWER: LGEKR is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 11 and therefore denies them.

         12.      VI manufactures and sells digital geoimaging technology, including, but not limitedto,

systems for aerial surveying.

         ANSWER: LGEKR is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 12 and therefore denies them.

         13.      VI provides a platform for the development of world-class metric 3D sensor solutions

and information delivery workflows for large airborne systems, drones, and mobile applications.

         ANSWER: LGEKR is without knowledge or information sufficient to form a belief as to the
                                                     4
              Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 5 of 40



truth of the allegations of Paragraph 13 and therefore denies them.

        14.       VI has been awarded fourteen United States patents in the fields of aerial surveying,

survey data processing and data management, and mapping systems. VI has also been awarded

numerous international patents on its ground-breaking technologies.

        ANSWER: LGEKR is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 14 and therefore denies them.

        15.       Using the principles of computer vision and photogrammetry, VI’s patented technology

transforms an array of cameras into a wide field image with accurate 3D measurementsystems and

brings ultra-high-definition capabilities to numerous industries.

        ANSWER: LGEKR is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 15 and therefore denies them.

        16.       The patents-in-suit, U.S. Patent Nos. 6,928,194 (the “’194 patent”), 7,725,258 (the

“’258 patent”), 7,925,114 (the “’114 patent”), 8,483,960 (the “’960 patent”), 9,389,298 (the “’298

patent”), 9,797,980 (the “’980 patent) (collectively, the “Asserted Patents”), are generally directedto

systems and methods for collection of image data using a plurality of sensors and for processingthe

collected image data to generate high quality output images.

        ANSWER: LGEKR admits that Plaintiff’s Complaint purports to concern U.S. Patent Nos.

6,928,194 (the “’194 patent”), 7,725,258 (the“’258 patent”), 7,925,114 (the “’114 patent”), 8,483,960

(the “’960 patent”), 9,389,298 (the “’298 patent”), 9,797,980 (the “’980 patent) (collectively, the

“Asserted Patents”). LGEKR is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 16 and therefore denies them.

                                      THE ACCUSED PRODUCTS

        17.       VI repeats and re-alleges the allegations in Paragraphs 1-16 as though fully set forth in

their entirety.
                                                      5
             Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 6 of 40



       ANSWER: LGEKR repeats and re-alleges its answers to Paragraphs 1-16 to the Complaint.

       18.      LG infringes the asserted [patents] by making, using, selling, offering to sell, and

importing its smartphones and tablets. Exemplary accused smartphones and tablets include, but are

not limited to, the LG G Pad F 8.0 2nd Gen ACG, LG G Pad 5 10.1, LG Wing, LG G8X ThinQ, LG

G8 ThinQ, LG Q70, LG Stylo 6, LG K51, LG K31, LG Stylo 5, LG Dual Screen for LG Velvet 5G,

LG K31 Rebel, LG K92, LG Velvet 5G, LG Velvet 5G UW, LG V60 Thinq, LG V50 ThinQ, LG V30,

LG V40, LG V50, LG V35 ThinQ, LG V40 ThinQ, LG G7 ThinQ, LG G6, LG V20, LG Xpression

Plus 3, and LG Phoenix 5 (collectively the “Accused Products”).

       ANSWER: LGEKR admits it makes smartphones and tablets outside of the United States.

LGEKR denies that it has committed any acts of patent infringement. LGEKR denies the remaining

allegations in Paragraph 18.

       19.      The Accused Products include a global positioning transmitter and global positioning

antenna, which perform positioning functions and measure altitude.

       ANSWER: Paragraph 19 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 19.

       20.      The Accused Products include an attitude indicator, e.g., a gyro.

       ANSWER: Paragraph 20 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 20.

       21.      The Accused Products include one or more cameras, each including one or more image

sensors. The image sensors generate representations of subject surfaces or areas.

       ANSWER: LGEKR admits that the Accused Products include one or more cameras. In

addition, LGEKR admits that the Accused Products include one or more image sensors. The remaining

allegations in Paragraph 21 contains legal conclusions to which no response is required. To the extent

a response is required, LGEKR denies the remaining allegations in Paragraph 21.
                                                   6
              Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 7 of 40



        22.       The Accused Products use information received by global positioning systems and

gyros, among other information, to correlate data collected from an image sensor to a position on a

surface.

        ANSWER: LGEKR admits that the Accused Products is capable of receiving information from

global positioning systems. The remaining allegations in Paragraph 22 contains legal conclusions to

which no response is required. To the extent a response is required and unless otherwise expressly

admitted, LGEKR denies the remaining allegations in Paragraph 22.

        23.       The Accused Products also include image processing features that assist in mergingor

fusing images taken from multiple image sensors into a single high-quality image.

        ANSWER: LGEKR admits that the Accused Products include image processing capabilities.

The remaining allegations in Paragraph 23 contains legal conclusions to which no response is required.

To the extent a response is required and unless otherwise expressly admitted, LGEKR denies the

remaining allegations in Paragraph 23.

                                                  COUNT I

                    DIRECT INFRINGEMENT OF U.S. PATENT NO. 6,928,194

        24.       VI repeats and re-alleges the allegations in Paragraphs 1-23 as though fully set forthin

their entirety.

        ANSWER: LGEKR repeats and realleges its answers to Paragraphs 1-23 to the Complaint.

        25.       VI owns all substantial rights, interest, and title in and to the ’194 patent, including the

sole and exclusive right to prosecute this action and enforce the ’194 patent against infringers,and to

collect damages for all relevant times. The United States Patent and Trademark Office dulyissued the

’194 patent on August 9, 2005. A copy of the ’194 patent is attached as Exhibit A.

        ANSWER: LGEKR admits that the ’194 patent states on its cover a purported issue date of

August 9, 2005. LGEKR admits that Exhibit A purports to be a copy of the ’194 patent. LGEKR lacks
                                                       7
             Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 8 of 40



knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 25 and therefore denies them.

       26.      The ’194 patent is entitled “System For Mosaicing Digital Ortho-Images.” The ’194

patent describes methods of rendering high-resolution digital images.

       ANSWER: LGEKR admits that the ’194 patent is titled “System For Mosaicing Digital Ortho-

Images.” LGEKR lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 26 and therefore denies them.

       27.      The claims of the ’194 patent are not directed to an abstract idea and they recite an

inventive concept.

       ANSWER: Paragraph 27 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 27.

       28.      The written description of the ’194 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how the

non-conventional and non-generic combination of claim limitations is patently distinct from and

improved upon what may have been considered conventional or generic in the art at the timeof the

invention.

       ANSWER: Paragraph 28 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 28.

       29.      LG has infringed and continues to infringe the ’194 patent by making, having made,

using, importing, providing, supplying, distributing, selling, or offering the Accused Products forsale.

       ANSWER: Denied.

       30.      The Accused Products perform a method of maintaining a desired image intensity in an

imaging system.

       ANSWER: Paragraph 30 contains legal conclusions to which no response is required. To the
                                                   8
             Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 9 of 40



extent a response is required, LGEKR denies the allegations in Paragraph 30.

       31.      The Accused Products evaluate a target image captured by the imaging system to

identify green-dominant pixels in the target image.

       ANSWER: Paragraph 31 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 31.

       32.      The Accused Products determine an average intensity of the target image based onthe

green-dominant pixels.

       ANSWER: Paragraph 32 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 32.

       33.      The Accused Products evaluate the difference between the average intensity and the

desired image intensity.

       ANSWER: Paragraph 33 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 33.

       34.      The Accused Products adjust exposure time of the imaging system responsive to the

difference between the average intensity and the desired image intensity.

       ANSWER: Paragraph 34 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 34.

       35.      As described above, LG has directly infringed (literally or under the doctrine of

equivalents) at least claim 1 of the ’194 patent. LG’s infringement in this regard is ongoing.

       ANSWER: Denied.

       36.      LG has induced end-users and other third parties to directly infringe (literally or under

the doctrine of equivalents) the ’194 patent by using the Accused Products. LG took active steps,

directly or through contractual relationships with others, with the specific intent to cause them to use

the Accused Products in a manner that infringes one or more claims of the ’194 patent, including, for
                                                    9
           Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 10 of 40



example, claim 1 of the ’194 patent. Such steps by LG included, among other things: advising or

directing end-users and other third parties to use the Accused Products in an infringing manner;

advertising and promoting the use of the Accused Products in an infringing manner; or distributing

instructions that guide end-users and other third parties to use the Accused Products in an infringing

manner. LG performed these steps, which constitute induced infringement with the knowledge of the

’194 patent and with the knowledge that the induced acts constitute infringement. LG was aware

that the normal and customary use of the Accused Products by otherswould infringe the ’194 patent.

        ANSWER: Denied.

        37.     LG has knowledge of the ’194 patent at least as of the date when it was notified of the

filing of this action.

        ANSWER: LGEKR admits that it first obtained knowledge of the ’194 patent when it was

notified of the filing of this action.

        38.     Furthermore, on information and belief, LG has a policy or practice of not reviewing

the patents of others (including instructing its employees to not review the patents of others), and thus

has been willfully blind of Plaintiff’s patent rights.

        ANSWER: Paragraph 38 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 38.

        39.     LG’s actions are at least objectively reckless as to the risk of infringing a valid patent

and this objective risk was either known or should have been known by LG.

        ANSWER: Paragraph 39 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 39.

        40.     LG’s direct and indirect infringement of the ’194 patent is, has been, and continuesto be

willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under the patent.

        ANSWER: Denied.
                                                     10
            Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 11 of 40



          41.     Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the ’194

patent.

          ANSWER: Paragraph 41 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 41.

          42.     Plaintiff has been damaged as a result of the infringing conduct by LG alleged above.

Thus, LG is liable to VI in an amount that compensates it for such infringement, which bylaw cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.

          ANSWER: Denied.

          43.     VI has suffered irreparable harm, through its loss of market share and goodwill, for

which there is no adequate remedy at law. VI has and will continue to suffer this harm by virtue of

LG’s infringement of the ’194 patent. LG’s actions have interfered with and will interfere withVI’s

ability to license technology. The balance of hardships favors VI’s ability to commercialize its own

ideas and technology. The public interest in allowing VI to enforce its right to excludeoutweighs

other public interests, which supports injunctive relief in this case.

          ANSWER: Denied.

                                                 COUNT II

                    DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,725,258

          44.     VI repeats and re-alleges the allegations in Paragraphs 1-43 as though fully set forthin

their entirety.

          ANSWER: LGEKR repeats and re-alleges the allegations in Paragraphs 1-43 to the Complaint.

          45.     VI owns all substantial rights, interest, and title in and to the ’258 patent, includingthe

sole and exclusive right to prosecute this action and enforce the ’258 patent against infringers,and to
                                                      11
             Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 12 of 40



collect damages for all relevant times. The United States Patent and Trademark Office dulyissued the

’258 patent on May 25, 2010. A copy of the ’258 patent is attached as Exhibit B.

       ANSWER: LGEKR admits that the ’258 patent states on its cover a purported issue date of

May 25, 2010. LGEKR admits that Exhibit B purports to be a copy of the ’258 patent. LGEKR lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 45 and therefore denies them.

       46.      The ’258 patent is entitled “Vehicle Based Data Collection And Processing SystemAnd

Imaging Sensor System And Methods Thereof.” The ’258 patent describes data collection and

processing systems.

       ANSWER: LGEKR admits that the ’258 patent is titled “Vehicle Based Data Collection And

Processing System and Imaging Sensor System and Methods Thereof.” LGEKR lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 46 and

therefore denies them.

       47.      The claims of the ’258 patent are not directed to an abstract idea and they recite an

inventive concept.

       ANSWER: Paragraph 47 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 47.

       48.      The written description of the ’258 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and howthe

non-conventional and non-generic combination of claim limitations is patently distinct from and

improved upon what may have been considered conventional or generic in the art at the timeof the

invention.

       ANSWER: Paragraph 48 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 48.
                                                  12
           Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 13 of 40



       49.     LG has infringed and continues to infringe the ’258 patent by making, having made,

using, importing, providing, supplying, distributing, selling, or offering the Accused Products forsale.

       ANSWER: Denied.

       50.     The Accused Products include a system for generating a map.

       ANSWER: Paragraph 50 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 50.

       51.     The Accused Products include a global positioning receiver.

       ANSWER: Paragraph 51 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 51.

       52.     The Accused Products include a vehicle in alignment with a target area.

       ANSWER: Paragraph 52 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 52.

       53.     The Accused Products include an elevation measurement unit, in communicationwith

the vehicle.

       ANSWER: Paragraph 53 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 53.

       54.     The Accused Products include a global positioning antenna, in communication withthe

vehicle.

       ANSWER: Paragraph 54 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 54.

       55.     The Accused Products include an attitude measurement unit, in communicationwith

the vehicle.

       ANSWER: Paragraph 55 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 55.
                                                  13
          Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 14 of 40



       56.     The Accused Products include an imaging sensor system, disposed to the vehicle.

       ANSWER: Paragraph 56 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 56.

       57.     The imaging sensor system includes a rigid mount plate affixed to the vehicle.

       ANSWER: Paragraph 57 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 57.

       58.     The imaging sensor system includes a first rigid mount unit affixed to the mount plate

and having a first and second imaging sensor disposed within the first mount unit, wherein the first

imaging and second imaging sensors each have a focal axis passing through an aperture in the first

mount unit and the mount plate, wherein the first and second imaging sensors each generate a first

array of pixels, wherein each array of pixels is at least two dimensional.

       ANSWER: Paragraph 58 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 58.

       59.     The imaging sensor system includes a second rigid mount unit affixed to the mountplate

and having a third imaging sensor disposed within the second mount unit.

       ANSWER: Paragraph 59 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 59.

       60.     The imaging sensor system includes a computer in communication with the elevation

measurement unit, the global positioning antenna, the attitude measurement unit, the first imaging

sensor, and the second imaging sensor; correlating at least a portion of the image data from the first

imaging sensor and the second imaging sensor to a portion of the target area based on input from one

or more of: the elevation measurement unit, the global positioning antenna and the attitude

measurement unit.

       ANSWER: Paragraph 60 contains legal conclusions to which no response is required. To the
                                                   14
           Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 15 of 40



extent a response is required, LGEKR denies the allegations in Paragraph 60.

        61.     LG has induced end-users and other third parties to directly infringe (literally or under

the doctrine of equivalents) the ’258 patent by using the Accused Products. LG took activesteps,

directly or through contractual relationships with others, with the specific intent to cause them to use

the Accused Products in a manner that infringes one or more claims of the ’258 patent,including, for

example, claim 1 of the ’258 patent. Such steps by LG included, among other things, advising or

directing end-users and other third parties to use the Accused Products in an infringing manner;

advertising and promoting the use of the Accused Products in an infringing manner; or distributing

instructions that guide end-users and other third parties to use the Accused Products in an infringing

manner. LG performed these steps, which constitute induced infringement with the knowledge of the

’258 patent and with the knowledge that the induced acts constitute infringement. LG was aware that

the normal and customary use of the Accused Products by otherswould infringe the ’258 patent.

        ANSWER: Denied.

        62.     LG has knowledge of the ’258 patent at least as of the date when it was notified ofthe

filing of this action.

        ANSWER: LGEKR admits that it first obtained knowledge of the ’258 patent when it was

notified of the filing of this action.

        63.     Furthermore, on information and belief, LG has a policy or practice of not reviewing

the patents of others (including instructing its employees to not review the patents of others), and thus

has been willfully blind of Plaintiff’s patent rights.

        ANSWER: Paragraph 63 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 63.

        64.     LG’s actions are at least objectively reckless as to the risk of infringing a valid patent

and this objective risk was either known or should have been known by LG.
                                                    15
            Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 16 of 40



          ANSWER: Paragraph 65 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 64.

          65.    LG’s direct and indirect infringement of the ’258 patent is, has been, and continuesto be

willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under the patent.

          ANSWER: Denied.

          66.    Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the ’258

patent.

          ANSWER: Paragraph 66 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 66.

          67.    Plaintiff has been damaged as a result of the infringing conduct by LG alleged above.

Thus, LG is liable to VI in an amount that compensates it for such infringement, which bylaw cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Courtunder 35 U.S.C.

§ 284.

          ANSWER: Denied.

          68.    VI has suffered irreparable harm, through its loss of market share and goodwill, for

which there is no adequate remedy at law. VI has and will continue to suffer this harm by virtue of

LG’s infringement of the ’258 patent. LG’s actions have interfered with and will interfere withVI’s

ability to license technology. The balance of hardships favors VI’s ability to commercializeits own

ideas and technology. The public interest in allowing VI to enforce its right to exclude outweighs other

public interests, which supports injunctive relief in this case.

          ANSWER: Denied.

                                               COUNT III

                   DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,925,111
                                                     16
           Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 17 of 40



        69.       VI repeats and re-alleges the allegations in Paragraphs 1-68 as though fully set forthin

their entirety.

        ANSWER: LGEKR repeats and re-alleges its answers to Paragraphs 1-68 to the Complaint.

        70.       VI owns all substantial rights, interest, and title in and to the ’114 patent, includingthe

sole and exclusive right to prosecute this action and enforce the ’114 patent against infringers,and to

collect damages for all relevant times. The United States Patent and Trademark Office dulyissued the

’114 patent on April 12, 2011. A copy of the ’114 patent is attached as Exhibit C.

        ANSWER: LGEKR admits that the ’114 patent states on its cover a purported issue date of

April 12, 2011. LGEKR admits that Exhibit C purports to be a copy of the ’114 patent. LGEKR lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 70 and therefore denies them.

        71.       The ’114 patent is entitled “System And Method For Mosaicing Digital Ortho-

Images.” The ’114 patent describes methods of rendering high-resolution digital images.

        ANSWER: LGEKR admits that the ’114 patent is titled “System And Method For Mosaicing

Digital Ortho- Images.” LGEKR lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 71 and therefore denies them.

        72.       The claims of the ’114 patent are not directed to an abstract idea and they recite an

inventive concept.

        ANSWER: Paragraph 72 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 72.

        73.       The written description of the ’114 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and howthe

non-conventional and non-generic combination of claim limitations is patently distinct from and

improved upon what may have been considered conventional or generic in the art at the timeof the
                                                      17
             Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 18 of 40



invention.

       ANSWER: Paragraph 73 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 73.

       74.      LG has infringed and continues to infringe the ’114 patent by making, having made,

using, importing, providing, supplying, distributing, selling, or offering the Accused Products forsale.

       ANSWER: Denied.

       75.      The Accused Products perform a method of mosaicing two overlapping digital input

images together to form an output image.

       ANSWER: Paragraph 75 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 75.

       76.      The Accused Products provide a reference image, comprising a number of green-

dominant pixels having certain average color intensity and average elevation.

       ANSWER: Paragraph 76 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 76.

       77.      The Accused Products provide a secondary image, comprising a number of green-

dominant pixels having certain average color intensity and average elevation, that overlaps the

reference image in an overlap area.

       ANSWER: Paragraph 77 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 77.

       78.      The Accused Products scale pixel values of the secondary image within the overlaparea

such that the color intensity of the secondary image green-dominant pixels within the overlaparea is

equivalent to the average color intensity of the reference image green-dominant pixels within the

overlap area.

       ANSWER: Paragraph 79 contains legal conclusions to which no response is required. To the
                                                  18
          Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 19 of 40



extent a response is required, LGEKR denies the allegations in Paragraph 79.

       79.     The Accused Products select an initial seam line within the overlap area.

       ANSWER: Paragraph 79 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 79.

       80.     The Accused Products determine a position of an elevated feature in a small segment

of the overlapping area from a digital elevation model.

       ANSWER: Paragraph 80 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 80.

       81.     The Accused Products establish the seam line within the overlap area, wherein theroute

of the seam line is altered based upon the position of an elevated feature.

       ANSWER: Paragraph 81 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 81.

       82.     As described above, LG has directly infringed (literally or under the doctrine of

equivalents) at least claim 1 of the ’114 patent. LG’s infringement in this regard is ongoing.

       ANSWER: Denied.

       83.     LG has induced end-users and other third parties to directly infringe (literally or under

the doctrine of equivalents) the ’114 patent by using the Accused Products. LG took activesteps,

directly or through contractual relationships with others, with the specific intent to cause them to use

the Accused Products in a manner that infringes one or more claims of the ’114 patent,including, for

example, claim 1 of the ’114 patent. Such steps by LG included, among other things, advising or

directing end-users and other third parties to use the Accused Products in an infringing manner;

advertising and promoting the use of the Accused Products in an infringing manner; or distributing

instructions that guide end-users and other third parties to use the Accused Products in an infringing

manner. LG performed these steps, which constitute induced infringement with the knowledge of the
                                                   19
            Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 20 of 40



’114 patent and with the knowledge that the induced acts constitute infringement. LG was aware that

the normal and customary use of the Accused Products by otherswould infringe the ’114 patent.

          ANSWER: Denied.

          84.    LG has knowledge of the ’114 patent at least as of the date when it was notified ofthe

filing of this action.

          ANSWER: LGEKR admits that it first obtained knowledge of the ’114 patent when it was first

notified of the filing of this action.

          85.    Furthermore, on information and belief, LG has a policy or practice of not reviewing

the patents of others (including instructing its employees to not review the patents of others), and thus

has been willfully blind of Plaintiff’s patent rights.

          ANSWER: Paragraph 85 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 85.

          86.    LG’s actions are at least objectively reckless as to the risk of infringing a valid patent

and this objective risk was either known or should have been known by LG.

          ANSWER: Paragraph 86 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 86.

          87.    LG’s direct and indirect infringement of the ’114 patent is, has been, and continuesto be

willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under the patent.

          ANSWER: Denied.

          88.    Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the ’114

patent.

          ANSWER: Paragraph 88 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 88.
                                                     20
           Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 21 of 40



         89.      Plaintiff has been damaged as a result of the infringing conduct by LG alleged above.

Thus, LG is liable to VI in an amount that compensates it for such infringement, which bylaw cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Courtunder 35 U.S.C.

§ 284.

         ANSWER: Denied.

         90.      VI has suffered irreparable harm, through its loss of market share and goodwill, for

which there is no adequate remedy at law. VI has and will continue to suffer this harm by virtue of

LG’s infringement of the ’114 patent. LG’s actions have interfered with and will interfere withVI’s

ability to license technology. The balance of hardships favors VI’s ability to commercializeits own

ideas and technology. The public interest in allowing VI to enforce its right to exclude outweighs other

public interests, which supports injunctive relief in this case.

         ANSWER: Denied.



                                                 COUNT IV

                    DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,483,960

         91.      VI repeats and re-alleges the allegations in Paragraphs 1-90 as though fully set forthin

their entirety.

         ANSWER: LEGKR repeats and re-alleges its answers to Paragraphs 1-90 to the Complaint.

         92.      VI owns all substantial rights, interest, and title in and to the ’960 patent, includingthe

sole and exclusive right to prosecute this action and enforce the ’960 patent against infringers, and to

collect damages for all relevant times. The United States Patent and Trademark Office dulyissued the

’960 patent on July 9, 2013. A copy of the ’960 patent is attached as Exhibit D.

         ANSWER: LGEKR admits that the ’960 patent states on its cover a purported issue date of

July 9, 2013. LGEKR admits that Exhibit D purports to be a copy of the ’960 patent. LGEKR lacks
                                                      21
             Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 22 of 40



knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 92 and therefore denies them.

       93.      The ’960 patent is entitled “Self-Calibrated, Remote Imaging And Data Processing

System.” The ’960 patent describes data collection and processing systems.

       ANSWER: LGEKR admits that the ’960 patent is titled “Self-Calibrated, Remote Imaging

And Data ProcessingSystem.” LGEKR lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 93 and therefore denies them

       94.      The claims of the ’960 patent are not directed to an abstract idea and they recite an

inventive concept.

       ANSWER: Paragraph 94 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 94.

       95.      The written description of the ’960 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and howthe

non-conventional and non-generic combination of claim limitations is patently distinct from and

improved upon what may have been considered conventional or generic in the art at the timeof the

invention.

       ANSWER: Paragraph 95 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 95.

       96.      LG has infringed and continues to infringe the ’960 patent by making, having made,

using, importing, providing, supplying, distributing, selling, or offering the Accused Products forsale.

       ANSWER: Denied.

       97.      The Accused Products include a system for generating a map.

       ANSWER: Paragraph 97 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 97.
                                                  22
           Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 23 of 40



       98.     The Accused Products include a global positioning receiver.

       ANSWER: Paragraph 98 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 98.

       99.     The Accused Products include a vehicle in alignment with a target area.

       ANSWER: Paragraph 99 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 99.

       100.    The Accused Products include an elevation measurement unit, in communicationwith

the vehicle.

       ANSWER: Paragraph 100 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 100.

       101.    The Accused Products include a global positioning antenna, in communication withthe

vehicle.

       ANSWER: Paragraph 101 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 101.

       102.    The Accused Products include an attitude measurement unit, in communicationwith

the vehicle.

       ANSWER: Paragraph 102 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 102.

       103.    The Accused Products include an imaging sensor system, disposed to the vehicle.

       ANSWER: Paragraph 103 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 103.

       104.    The imaging sensor system includes a rigid mount plate affixed to the vehicle.

       ANSWER: Paragraph 104 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 104.
                                                 23
           Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 24 of 40



       105.    The imaging sensor system includes a first rigid mount unit affixed to the mount plate

and has at least two imaging sensors disposed within the first mount unit, wherein a first imaging

sensor and a second imaging sensor each has a focal axis passing through an aperture in the first mount

unit and the mount plate, wherein the first and second imaging sensor each generates a first data array

of pixels, wherein each data array of pixels is at least two dimensional,wherein the first and second

imaging sensors are offset to have a first image overlap area in the target area, wherein the first sensor’s

image data bisects the second sensor’s image data in the firstimage overlap area.

       ANSWER: Paragraph 105 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 105.

       106.    The imaging sensor system includes a computer in communication with the elevation

measurement unit, the global positioning antenna, the attitude measurement unit, the first imaging

sensor, and the second imaging sensor, and correlates at least a portion of the image areasfrom the first

imaging sensor and the second imaging sensor to a portion of the target area based on input from one

or more of: the elevation measurement unit, the global positioning antenna, and the attitude

measurement unit.

       ANSWER: Paragraph 106 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 106.

       107.    As described above, LG has directly infringed (literally or under the doctrine of

equivalents) at least claim 1 of the ’960 patent. LG’s infringement in this regard is ongoing.

       ANSWER: Denied.

       108.    LG has induced end-users and other third parties to directly infringe (literally or under

the doctrine of equivalents) the ’960 patent by using the Accused Products. LG took activesteps,

directly or through contractual relationships with others, with the specific intent to cause them to use

the Accused Products in a manner that infringes one or more claims of the ’960 patent,including, for
                                                    24
           Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 25 of 40



example, claim 1 of the ’960 patent. Such steps by LG included, among other things, advising or

directing end-users and other third parties to use the Accused Products in an infringing manner;

advertising and promoting the use of the Accused Products in an infringing manner; or distributing

instructions that guide end-users and other third parties to use the Accused Products in an infringing

manner. LG performed these steps, which constitute induced infringement with the knowledge of the

’960 patent and with the knowledge that the induced acts constitute infringement. LG was aware that

the normal and customary use of the Accused Products by otherswould infringe the ’960 patent.

        ANSWER: Denied.

        109.    LG has knowledge of the ’960 patent at least as of the date when it was notified ofthe

filing of this action.

        ANSWER: LGEKR admits that it first obtained knowledge of the ’960 patent when it was

notified of the filing of this action.

        110.    Furthermore, on information and belief, LG has a policy or practice of not reviewing

the patents of others (including instructing its employees to not review the patents of others), and thus

has been willfully blind of Plaintiff’s patent rights.

        ANSWER: Paragraph 110 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 110.

        111.    LG’s actions are at least objectively reckless as to the risk of infringing a valid patent

and this objective risk was either known or should have been known by LG.

        ANSWER: Paragraph 111 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 111.

        112.    LG’s direct and indirect infringement of the ’960 patent is, has been, and continuesto be

willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under the patent.

        ANSWER: Denied.
                                                     25
            Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 26 of 40



          113.   Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the ’960

patent.

          ANSWER: Paragraph 113 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 113.

          114.   Plaintiff has been damaged as a result of the infringing conduct by LG alleged above.

Thus, LG is liable to VI in an amount that compensates it for such infringement, which bylaw cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Courtunder 35 U.S.C.

§ 284.

          ANSWER: Denied.

          115.   VI has suffered irreparable harm, through its loss of market share and goodwill, for

which there is no adequate remedy at law. VI has and will continue to suffer this harm by virtue of

LG’s infringement of the ’960 patent. LG’s actions have interfered with and will interfere withVI’s

ability to license technology. The balance of hardships favors VI’s ability to commercializeits own

ideas and technology. The public interest in allowing VI to enforce its right to exclude outweighs other

public interests, which supports injunctive relief in this case.

          ANSWER: Denied.

                                                COUNT V

                     DIRECT INFRINGEMENT OF U.S. PATENT NO. 9,389,298

          116.   VI repeats and re-alleges the allegations in Paragraphs 1-115 as though fully set forth

in their entirety.

          ANSWER: LGEKR repeats and re-alleges its answers to Paragraphs 1-115 to the Complaint.

          117.   VI owns all substantial rights, interest, and title in and to the ’298 patent, includingthe

sole and exclusive right to prosecute this action and enforce the ’298 patent against infringers,and to
                                                     26
             Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 27 of 40



collect damages for all relevant times. The United States Patent and Trademark Office dulyissued the

’298 patent on July 12, 2016. A copy of the ’298 patent is attached as Exhibit E.

       ANSWER: LGEKR admits that the ’298 patent states on its cover a purported issue date of

July 12, 2016. LGEKR admits that Exhibit E purports to be a copy of the ’298 patent. LGEKR lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 117 and therefore denies them.

       118.     The ’298 patent is entitled “Self-Calibrated, Remote Imaging And Data Processing

System.” The ’298 patent describes data collection and processing systems.

       ANSWER: LGEKR admits that the ’960 patent is titled “Self-Calibrated, Remote Imaging

And Data ProcessingSystem.” LGEKR lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 92 and therefore denies them

       119.     The claims of the ’298 patent are not directed to an abstract idea and they recite an

inventive concept.

       ANSWER: Paragraph 119 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 119.

       120.     The written description of the ’298 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and howthe

non-conventional and non-generic combination of claim limitations is patently distinct from and

improved upon what may have been considered conventional or generic in the art at the timeof the

invention.

       ANSWER: Paragraph 120 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 120.

       121.     LG has infringed and continues to infringe the ’298 patent by making, having made,

using, importing, providing, supplying, distributing, selling, or offering the Accused Products forsale.
                                                  27
           Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 28 of 40



       ANSWER: Paragraph 121 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 121.

       122.    The Accused Products include a system for generating a map of a target area.

       ANSWER: Paragraph 122 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 122.

       123.    The Accused Products include a global positioning receiver.

       ANSWER: Paragraph 123 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 123.

       124.    The Accused Products include an elevation measurement unit, adaptably mountableto a

vehicle.

       ANSWER: Paragraph 124 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 124.

       125.    The Accused Products include a global positioning antenna, adaptably mountable to the

vehicle.

       ANSWER: Paragraph 125 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 125.

       126.    The Accused Products include an attitude measurement unit, adaptably mountableto

the vehicle.

       ANSWER: Paragraph 126 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 126.

       127.    The Accused Products include an imaging sensor system, adaptably mountable to the

vehicle having a view of the target area.

       ANSWER: Paragraph 127 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 127.
                                                 28
          Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 29 of 40



       128.    The imaging sensor system includes a rigid mount unit having at least two imaging

sensors disposed within the mount unit, wherein a first imaging sensor and a second imaging sensor

each has a focal axis passing through an aperture in the mount unit, wherein the first imaging sensor

generates a first image area comprising a first data array of pixels and the second imaging sensor

generates a second image area comprising a second data array of pixels, wherein the first and second

imaging sensors are offset to have a first image overlap area in the target area, whereinthe first sensors

image data bisects the second sensors image data in the first image overlap area.

       ANSWER: Paragraph 128 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 128.

       129.    The imaging sensor system includes a computer in communication with the elevation

measurement unit, the global positioning antenna, the attitude measurement unit, the first imaging

sensor, and the second imaging sensor; correlating at least a portion of the image areas from the first

imaging sensor and the second imaging sensor to a portion of the target area based on input from one

or more of: the elevation measurement unit, the global positioning antenna and the attitude

measurement unit.

       ANSWER: Paragraph 129 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 129.

       130.    As described above, LG has directly infringed (literally or under the doctrine of

equivalents) at least claim 1 of the ’298 patent. LG’s infringement in this regard is ongoing.

       ANSWER: Denied.

       131.    LG has induced end-users and other third parties to directly infringe (literally or under

the doctrine of equivalents) the ’298 patent by using the Accused Products. LG took activesteps,

directly or through contractual relationships with others, with the specific intent to cause them to use

the Accused Products in a manner that infringes one or more claims of the ’298 patent,including, for
                                                   29
           Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 30 of 40



example, claim 1 of the ’298 patent. Such steps by LG included, among other things, advising or

directing end-users and other third parties to use the Accused Products in an infringing manner;

advertising and promoting the use of the Accused Products in an infringing manner; or distributing

instructions that guide end-users and other third parties to use the Accused Products in an infringing

manner. LG performed these steps, which constitute induced infringement with the knowledge of the

’298 patent and with the knowledge that the induced acts constitute infringement. LG was aware that

the normal and customary use of the Accused Products by otherswould infringe the ’298 patent.

        ANSWER: Denied.

        132.    LG has knowledge of the ’298 patent at least as of the date when it was notified ofthe

filing of this action.

        ANSWER: LGEKR admits that it first obtained knowledge of the ’298 patent when it was

notified of the filing of this action.

        133.    Furthermore, on information and belief, LG has a policy or practice of not reviewing

the patents of others (including instructing its employees to not review the patents of others), and thus

has been willfully blind of Plaintiff’s patent rights.

        ANSWER: Paragraph 133 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 133.

        134.    LG’s actions are at least objectively reckless as to the risk of infringing a valid patent

and this objective risk was either known or should have been known by LG.

        ANSWER: Paragraph 134 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 134.

        135.    LG’s direct and indirect infringement of the ’298 patent is, has been, and continuesto be

willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under the patent.

        ANSWER: Denied.
                                                     30
            Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 31 of 40



          136.   Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the ’298

patent.

          ANSWER: Paragraph 136 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 136.

          137.   Plaintiff has been damaged as a result of the infringing conduct by LG alleged above.

Thus, LG is liable to VI in an amount that compensates it for such infringement, which bylaw cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Courtunder 35 U.S.C.

§ 284.

          ANSWER: Denied.

          138.   VI has suffered irreparable harm, through its loss of market share and goodwill, for

which there is no adequate remedy at law. VI has and will continue to suffer this harm by virtue of

LG’s infringement of the ’298 patent. LG’s actions have interfered with and will interfere withVI’s

ability to license technology. The balance of hardships favors VI’s ability to commercializeits own

ideas and technology. The public interest in allowing VI to enforce its right to exclude outweighs other

public interests, which supports injunctive relief in this case.

          ANSWER: Denied.

                                                COUNT VI

                     DIRECT INFRINGEMENT OF U.S. PATENT NO. 9,797,980

          139.   VI repeats and re-alleges the allegations in Paragraphs 1-138 as though fully set forth

in their entirety.

          ANSWER: LGEKR repeats and re-alleges its answers to Paragraphs 1-138 to the Complaint.

          140.   VI owns all substantial rights, interest, and title in and to the ’980 patent, includingthe

sole and exclusive right to prosecute this action and enforce the ’980 patent against infringers, and to
                                                     31
             Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 32 of 40



collect damages for all relevant times. The United States Patent and Trademark Office dulyissued the

’980 patent on Oct. 24, 2017. A copy of the ’980 patent is attached as Exhibit F.

       ANSWER: LGEKR admits that the ’980 patent states on its cover a purported issue date of

October 24, 2017. LGEKR also admits that Exhibt F purports to be a copy of the ’980 patent. LGEKR

lacks knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 140 and therefore denies them.

       141.     The ’980 patent is entitled “Self-Calibrated, Remote Imaging And Data Processing

System.” The ’980 patent describes data collection and processing systems.

       ANSWER: LGEKR admits that the ’980 patent is titled “Self-Calibrated, Remote Imaging

And Data ProcessingSystem.” LGEKR lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 141 and therefore denies them.

       142.     The claims of the ’980 patent are not directed to an abstract idea and they recite an

inventive concept.

       ANSWER: Paragraph 142 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 142.

       143.     The written description of the ’980 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and howthe

non-conventional and non-generic combination of claim limitations is patently distinct from and

improved upon what may have been considered conventional or generic in the art at the timeof the

invention.

       ANSWER: Paragraph 143 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 143.

       144.     LG has infringed and continues to infringe the ’980 patent by making, having made,

using, importing, providing, supplying, distributing, selling, or offering the Accused Products forsale.
                                                  32
          Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 33 of 40



       ANSWER: Denied.

       145.    The Accused Products include a system for generating a map of a target area.

       ANSWER: Paragraph 145 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 145.

       146.    The Accused Products include a global positioning receiver.

       ANSWER: Paragraph 146 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 146.

       147.    The Accused Products include an imaging sensor system having a view of the targetarea.

       ANSWER: Paragraph 147 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 147.

       148.    The imaging sensor system includes a rigid mount unit having at least two imaging

sensors disposed within the mount unit, wherein a first imaging sensor and a second imaging sensor

each has a focal axis passing through an aperture in the mount unit, wherein the first imaging sensor

generates a first image area comprising a first data array of pixels and the second imaging sensor

generates a second image area comprising a second data array of pixels, wherein the first and second

imaging sensors are offset to have a first image overlap area in the target area, whereinthe first sensors

image data bisects the second sensors image data in the first image overlap area.

       ANSWER: Paragraph 148 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 148.

       149.    The imaging sensor system includes a computer in communication with the global

positioning antenna, the first imaging sensor, and the second imaging sensor; correlating at least a

portion of the image areas from the first imaging sensor and the second imaging sensor to a portionof

the target area based on input from the global positioning antenna.

       ANSWER: Paragraph 150 contains legal conclusions to which no response is required. To the
                                                   33
           Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 34 of 40



extent a response is required, LGEKR denies the allegations in Paragraph 150.

        150.    As described above, LG has directly infringed (literally or under the doctrine of

equivalents) at least claim 1 of the ’980 patent. LG’s infringement in this regard is ongoing.

        ANSWER: Denid.

        151.    LG has induced end-users and other third parties to directly infringe (literally or under

the doctrine of equivalents) the ’980 patent by using the Accused Products. LG took activesteps,

directly or through contractual relationships with others, with the specific intent to cause them to use

the Accused Products in a manner that infringes one or more claims of the ’980 patent,including, for

example, claim 1 of the ’980 patent. Such steps by LG included, among other things, advising or

directing end-users and other third parties to use the Accused Products in an infringing manner;

advertising and promoting the use of the Accused Products in an infringing manner; or distributing

instructions that guide end-users and other third parties to use the Accused Products in an infringing

manner. LG performed these steps, which constitute induced infringement with the knowledge of the

’980 patent and with the knowledge that the induced acts constitute infringement. LG was aware that

the normal and customary use of the Accused Products by otherswould infringe the ’980 patent.

        ANSWER: Denied.

        152.    LG has knowledge of the ’980 patent at least as of the date when it was notified ofthe

filing of this action.

        ANSWER: LGEKR admits that it first obtained knowledge of the ’980 patent when it was

notified of the filing of this action.

        153.    Furthermore, on information and belief, LG has a policy or practice of not reviewing

the patents of others (including instructing its employees to not review the patents of others), and thus

has been willfully blind of Plaintiff’s patent rights.

        ANSWER: Paragraph 153 contains legal conclusions to which no response is required. To the
                                                    34
            Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 35 of 40



extent a response is required, LGEKR denies the allegations in Paragraph 153.

          154.   LG’s actions are at least objectively reckless as to the risk of infringing a valid patent

and this objective risk was either known or should have been known by LG.

          ANSWER: Paragraph 154 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 154.

          155.   LG’s direct and indirect infringement of the ’980 patent is, has been, and continuesto be

willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under the patent.

          ANSWER: Denied.

          156.   Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the ’980

patent.

          ANSWER: Paragraph 156 contains legal conclusions to which no response is required. To the

extent a response is required, LGEKR denies the allegations in Paragraph 156.

          157.   Plaintiff has been damaged as a result of the infringing conduct by LG alleged above.

Thus, LG is liable to VI in an amount that compensates it for such infringement, which bylaw cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Courtunder 35 U.S.C.

§ 284.

          ANSWER: Denied.

          158.   VI has suffered irreparable harm, through its loss of market share and goodwill, for

which there is no adequate remedy at law. VI has and will continue to suffer this harm by virtue of

LG’s infringement of the ’980 patent. LG’s actions have interfered with and will interfere withVI’s

ability to license technology. The balance of hardships favors VI’s ability to commercializeits own

ideas and technology. The public interest in allowing VI to enforce its right to exclude outweighs other

public interests, which supports injunctive relief in this case.
                                                     35
            Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 36 of 40



       ANSWER: Denied.

                                            JURY DEMAND

       Plaintiff’s demand for a trial by jury for all issues triable does not state any allegation, and

LGEKR is not required to respond.

                                        PRAYER FOR RELIEF

       LGEKR denies that Plaintiff is entitled to judgment or to any relief, legal or equitable, and

specifically deny that Plaintiff is entitled to each item of relief requested in each of subparagraphs a

through g of its Prayer for Relief in the Complaint.

                                          GENERAL DENIAL

       Except as explicitly admitted herein, Defendants deny each and every allegation contained in

the Complaint.

                                        LGEKR’S DEFENSES

       LGEKR alleges and asserts the following defenses in response to the allegations in Plaintiff’s

Complaint, undertaking the burden of proof only as to those defenses deemed affirmative defenses by

law.

                                           FIRST DEFENSE

                   (Failure to State a Claim Upon Which Relief Can Be Granted)

       1.        Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                          SECOND DEFENSE

                             (Non-Infringement of the Asserted Patents)

       2.        LGEKR does not infringe and has not infringed (not directly, contributorily, or by

inducement), either literally or under the doctrine of equivalents, and is not liable for infringement of

any valid and enforceable claim of the Asserted Patents.

                                           THIRD DEFENSE
                                                    36
            Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 37 of 40



                                (Invalidity of the Asserted Patents)

       3.      Each claim of each of the Asserted Patents is invalid for failure to satisfy one or more

provisions of the patentability requirements, including without limitation §§ 101, 102, 103, and 112.

                                        FOURTH DEFENSE

                                   (Prosecution History Estoppel)

       4.      Plaintiff’s claims are barred by the doctrine of prosecution history estoppel based on

statements, representations, and admissions made during the prosecution of the patent applications

resulting in each of the Asserted Patents before the United States Patent and Trademark Office and/or

during the prosecution of related patent applications.

                                         FIFTH DEFENSE

                                      (Limitation on Damages)

       5.      Plaintiff’s claims for relief are statutorily limited in whole or part by Title 35 of the

United States Code, including without limitation 35 U.S.C. §§ 286, 287, and/or 288.

                                         SIXTH DEFENSE

                                   (Failure to Mitigate Damages)

       6.      Plaintiff’s claims of infringement are barred, in whole or in part, by Plaintiff’s failure

to mitigate damages, at least because Plaintiff unreasonably delayed in filing its claims in this action

against LGEKR, and unreasonably delayed in prosecuting the asserted claims against LGEKR after

Plaintiff and/or any predecessor-in-interest knew or should have known of the allegedly infringing

actions.

                                       SEVENTH DEFENSE

                        (No Willful Infringement of the Asserted Patents)

       7.      Plaintiff is not entitled to enhanced damages under 35 U.S.C. § 284 because LGEKR

has not intentionally, willfully, or deliberately infringed any claim of the Asserted Patents or acted
                                                   37
            Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 38 of 40



with egregious conduct.

                                        EIGHTH DEFENSE

                                         (No Attorney Fees)

       8.      Plaintiff is not entitled to any attorney fees under 35 U.S.C. § 285.

                                         NINTH DEFENSE

                                          (Improper Venue)

       9.      Pursuant to Fed. R. Civ. P. 12(b)(3), LGEKR object to venue as improper in this judicial

district under 28 U.S.C. § 1400(b), because LGEUS is not incorporated in the State of Texas, and

LGEUS does not have a regular and established place of business in this judicial district.

                                         TENTH DEFENSE

                                       (License or Exhaustion)

       10.     Plaintiff’s claims for relief are barred, in whole or in part, by the doctrines of

exhaustion, first sale, license, implied license, full compensation, or restrictions against double

recovery.

                                      ELEVENTH DEFENSE

                                            (Ensnarement)

       11.     Plaintiff’s claims of infringement under the doctrine of equivalents, if any, are barre

under the doctrine of ensnarement.

                                        OTHER DEFENSES

       12.     LGEKR’s investigation is ongoing and LGEKR has not yet obtained discovery from

Plaintiff, the prosecuting attorneys, or third parties. LGEKR reserves the right to amend its Answer to

include other defenses that LGEKR may learn of during the course of their investigation and after

obtaining discovery from Plaintiff, the prosecuting attorneys, and third parties.


                                                   38
        Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 39 of 40



Dated: July 21, 2021               By: /s/ Janis E. Clements______
                                      Janis E. Clements
                                      Texas Bar. No. 04365500
                                      GREENBERG TRAURIG, LLP
                                      300 West 6th Street, Suite 2050
                                      Austin, TX 78701
                                      Telephone: (512) 320-7200
                                      Facsimile: (512) 320-7210
                                      Email: clementsj@gtlaw.com

                                      Richard A. Edlin (pro hac vice to be filed)
                                      Elana B. Araj (pro hac vice to be filed)
                                      GREENBERG TRAURIG, LLP
                                      MetLife Building, 200 Park Avenue
                                      New York, NY 10002
                                      Telephone: (212) 801-9200
                                      Facsimile: (212) 801-6400
                                      Email: edlinr@gtlaw.com
                                      Email: araje@gtlaw.com

                                      Vivian S. Kuo (pro hac vice to be filed)
                                      GREENBERG TRAURIG, LLP
                                      2101 L Street NW, Suite 1000
                                      Washington, DC 20037
                                      Telephone: (202) 331-3158
                                      Email: kuov@gtlaw.com

                                      Andrew R. Sommer (pro hac vice to be filed)
                                      GREENBERG TRAURIG, LLP
                                      1750 Tysons Boulevard, Suite 1000
                                      McLean, VA 22102
                                      Telephone: (703) 749-1370
                                      Email: sommera@gtlaw.com

                                    Attorneys for Defendant LG Electronics Inc.




                                      39
           Case 6:21-cv-00314-ADA Document 14 Filed 07/21/21 Page 40 of 40



                                       CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was electronically filed with the

Court and that all counsel of record who are deemed to have consented to electronic service in the above-

referenced case are being served this 21st day of July, 2021, with a copy of the above-document via the Court’s

CM/ECF System.



                                                 /s/ Janis E. Clements
                                                 Janis E. Clements




                                                       40
